DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland (DE 297 22 737 U1).
Regarding claim 15, Roland discloses a roller for guiding a sheet by friction, the roller having: a contact surface 20 designed to be in contact with the sheet, a central portion configured to mechanically connect the roller to a rotating drive element 14, and a deformation portion located between the contact surface and the central portion, the deformation portion being configured to deform elastically when the roller guides the sheet by friction, wherein the deformation portion comprises: at least one notch 22 extending from the contact surface towards the central portion, wherein a radially innermost end of the at least one notch is separated from a radially outermost end of the central portion by the deformation portion.

    PNG
    media_image1.png
    456
    569
    media_image1.png
    Greyscale

Regarding claim 16, Roland discloses a roller comprising: a central portion connected to a rotating drive element 14; a deformation portion around an outer circumference of the central portion; and a contact surface 20 around an outer circumference of the deformation portion, wherein a notch 22 extends through the contact surface and the deformation portion and has a radial depth less than a radial thickness of the deformation portion.

    PNG
    media_image2.png
    456
    566
    media_image2.png
    Greyscale

Regarding claim 17, Roland discloses the roller of claim 16, wherein a circumferential width of the notch 22 is uniform along the radial depth of the notch.
Regarding claim 18, Roland discloses the roller of claim 16, wherein a circumferential width of the notch varies along the radial depth of the notch. When holes 23 are considered to be part of the notch, then Roland meets this claim limitation.
Regarding claim 20, Roland discloses the roller of claim 16, wherein the deformation portion further includes a cutout 23 enclosed in the deformation portion.
Allowable Subject Matter
Claims 1-8, 13, and 14 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or disclose the claimed subject matter. For example, Choi (US 6,626,427 B2) lacks the disclosure of the claimed
outer ring and a plurality of connection members mechanically connecting the central portion and the outer ring, wherein the at least one cut extends through the outer ring, and the outer ring mechanically connects at least two connection members of the plurality of connection members
in combination with the rest of the claim elements.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653